 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:03-cr-05161-DAD
12                       Plaintiff,
13           v.
14    TIMMIE BRUCE TAYLOR,
15                       Defendant.
16

17    UNITED STATES OF AMERICA,
18                       Plaintiff,                    No. 1:16-mc-00046-BAM
19           v.                                         ORDER
20    TIMMIE BRUCE TAYLOR,
21                       Defendant.
22

23          On September 3, 2004, following his pleas of guilty to multiple counts of mail fraud and
24   attempting to evade the payment of taxes, defendant Taylor was sentenced to the custody of the
25   U.S. Bureau of Prisons for a total term of 87 months with a 36-month term of supervised release
26   to follow, penalty assessments totaling $800 and to pay restitution to the victims in the amount of
27   $337,682. Judgment was entered accordingly. Following service of his sentence, defendant
28


                                                       1
 1   Taylor successfully completed his term of supervised release. However, as the dockets in the

 2   closed criminal case and in miscellaneous civil actions subsequently filed by the government

 3   reflect, efforts to collect restitution from defendant Taylor continue. As he has in the past,

 4   defendant Taylor has recently written to the Clerk of the Court regarding these matters. In this

 5   regard, the Clerk of the Court has received letters from the defendant dated September 6, 2018

 6   and October 9, 2018.1 In those letters, defendant Taylor refers to a levy and requests “relief from

 7   financial obligation” and for a “hearing to set monthly payment.”

 8              It is unclear to the undersigned what specific relief defendant Taylor is seeking and on

 9   what ground or in which action he is seeking it. The court notes that Case No. 1:16-mc-00046-

10   BAM is an open miscellaneous civil action involving a writ of garnishment related to the

11   government’s efforts to collect restitution from defendant Taylor. Accordingly:

12           1. The Clerk of the Court is directed to file defendant Taylor’s September 6, 2018 and

13              October 9, 2018 letters in both of the case files appearing in the caption of this order. The

14              Clerk of Court is also directed to serve this order on defendant Taylor by mailing it to the

15              address for him appearing on the letters and on the court’s docket in Case No. 1:16-mc-

16              00046-BAM;

17           2. The United States Attorney’s Office is directed to respond to defendant’s letters and in

18              doing so address in which case or cases any order in response to defendant’s request

19              should be entered. The government’s response shall be filed and served by October 19,

20              2018;
21           3. Defendant Taylor shall file any reply to the government’s response by October 26, 2018;

22              and

23   /////

24   /////

25   1
       Both of defendant Taylor’s letters refer in their heading to the criminal case, 1:03-cr-05161-
26   DAD, and Case No. 1:14-mc-0055-AWI-SKO. This latter miscellaneous civil case related to a
     writ of garnishment that was terminated and the case was closed by court order on June 10, 2016.
27   Accordingly, the Clerk of the Court filed defendant Taylor’s September 6, 2018 letter only on the
     docket of his closed criminal case. Defendant Taylor is advised not to refer to closed Case No.
28   1:14-mc-0055-AWI-SKO in the heading of any future filings with this court.

                                                           2
 1     4. Upon receiving the parties’ submissions, the court will issue an order or set a hearing in

 2        whichever case or cases the court determines to be appropriate in addressing defendant

 3        Taylor’s requests.

 4   IT IS SO ORDERED.
 5
       Dated:    October 11, 2018
 6                                                   UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     3
